Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.
Applicant’s argument with respect to claims 1, 3-18 and 20 have been fully considered but are moot in view of new grounds of rejection.
 	 for example applicant alleges that none of the cited references, whether viewed alone or in combination, disclose or suggest at least the recited features of claims 1, 11 and 20 and  Therefore, claims 1, 11 and 20 is believed to be allowable over the cited references.
  in response , the examiner asserts the combined teachings of Papish , Sansom, Frye and Kimble  do disclose recited features of claims 1, 11 and 20. 
For example,  Papish discloses accessing an enhanced content sharing platform(content management server 102), (see par. 0102); manually select the first content domain from the plurality of content domains(see par. 0020-0021, user-specified content domain (e.g., specified via a radio button selection in a web-based interface) or from contextual information (e.g., when the user has been browsing in the "Movies" section of an online media store), wherein the first content domain remains selected until a second content domain is selected(see par. 0012-0013, 0236 where when selected the first  content domain until the at least one termination criteria of the content domain are met.); and when the second content domain is manually selected, queries and operations will be performed in a context of the second content domain until a third content domain is manually selected from the plurality of content domains  (see par. 0020-0021 and par. 0012-0013, 0236 where when selected the first  content domain until the at least one termination criteria of the content domain are met.)  Also, Frye discloses the enhanced content sharing platform that accessed during a current user session (see par. 0044); and when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a previous content domain selected during a previous user session(see par. 0044).  In addition, Sansom discloses n a communication system that providing user interface for selecting content from plurality  content domain  including a mode toggle control  for selecting from a plurality of content domains (see par. 0020 , 0152-0155 where   content navigation module  provides user interface for selecting content from at least a first content domain and a second different content domain,  content navigation module may be configured to be operative in a first and second mode wherein in said first mode only content item identifiers identifying content items of said first content domain are displayed and in said second mode only content item identifiers identifying content items of said second content domain are displayed and using an interface specific to the first content domain (see par. 0104, the search and recommendations module 122 extracts the search parameter data from the request in order to address the specific interface of the search and retrieval module 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3- 18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papish U. S. Patent Application Publication No. 20120317136[hereinafter Papish] in view of Sansom U. S. Patent Application Publication No. 2017/0134816[hereinafter Sansom] and  further in view of  Frye U. S. Patent Application Publication No.  20150193549 [hereinafter Frye] and further in view of  Kumble U. S. Patent Application Publication No.  2012/0110678 [hereinafter Kumble].

As per claim 1,  11 and 20 Papish discloses a system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
accessing an enhanced content sharing platform(content management server 102), (see par. 0102);
manually select the first content domain from the plurality of content domains(see par. 0020-0021, user-specified content domain (e.g., specified via a radio button selection in a web-based interface) or from contextual information (e.g., when the user has been browsing in the "Movies" section of an online media store), wherein the first content domain remains selected until a second content domain is selected(see par. 0012-0013, 0236 where when selected the first  content domain until the at least one termination criteria of the content domain are met.); and when the second content domain is manually selected, queries and operations will be performed in a context of the second content domain until a third content domain is manually selected from the plurality of content domains  (see par. 0020-0021 and par. 0012-0013, 0236 where when selected the first  content domain until the at least one termination criteria of the content domain are met.)  
  Papish does not explicitly disclose  wherein the enhanced content sharing platform comprises   a mode toggle control  for selecting from a plurality of content domains,  and using an interface specific to the first content domain
Sansom discloses n a communication system that providing user interface for selecting content from plurality  content domain  including a mode toggle control  for selecting from a plurality of content domains (see par. 0020 , 0152-0155 where   content navigation module  provides user interface for selecting content from at least a first content domain and a second different content domain,  content navigation module may be configured to be operative in a first and second mode wherein in said first mode only content item identifiers identifying content items of said first content domain are displayed and in said second mode only content item identifiers identifying content items of said second content domain are displayed and using an interface specific to the first content domain (see par. 0104, the search and recommendations module 122 extracts the search parameter data from the request in order to address the specific interface of the search and retrieval module 120). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Sansom such that a customized user interface   is provided that extracts search parameter data from the request in order to address the specific interface of the search and retrieval   in order  to locate appropriate content data identifier items.
 Papish-Sansom  does not disclose the enhanced content sharing platform is accessed during a current user session; and when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a previous content domain selected during a previous user session.  Frye discloses the enhanced content sharing platform is accessed during a current user session (see par. 0044); and when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a previous content domain selected during a previous user session(see par. 0044).  Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Frye into the system of Papish–Sansom, thus  enabling the visualization of history data of a prior content (or document) navigation session in a user interface (UI), the session presented as a structure of nodes and branches between the nodes that represent the paths navigated by the user during the session.
 Papish –Sansom-Frye does not disclose wherein the enhanced content sharing platform comprises: a multimedia playback section, wherein video or audio content associated with the first content domain is played in the multimedia playback section when the first content domain is selected; and a content section, wherein multimedia content associated with the first content domain is presented in the content section when the first content domain is selected.
 Kumble discloses  wherein the enhanced content sharing platform comprises: a multimedia playback section, wherein video or audio content associated with the first content domain is played in the multimedia playback section when the first content domain is selected(see par. 0031, 0041, 0060); and a content section, wherein multimedia content associated with the first content domain is presented in the content section when the first content domain is selected(see par. 0019, 0031). Therefore, it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Kumble into the system of Papish –Sansom-Frye, thus a user may be presented with recommended domains based on the social graph data analysis while recommending or selecting domains that closely reflect the strength or closeness of a user's relationships with one or more other people.


as per claim 3, Papish discloses the system of claim 1, further comprising: upon accessing the enhanced content sharing platform, providing a default content domain, wherein the default content domain is selected based on at least one of: a user profile, configuration settings, or user feedback(see par. 0026, 0041). 
As per  4 claim, Sansom discloses the system of claim 1, wherein each of the plurality of content domains is associated with a corresponding interface (see par. 0174, 0155 where   content navigation module  provides user interface for selecting content from at least a first content domain and a second different content domain,as per claim 5, Sansom  discloses the system of claim 4, wherein the each corresponding interface is at least one of a webpage, a web site, or a popup menu, and each corresponding interface comprises a set of interface specific to the corresponding interface(see par.0174,  0239). as per 6, Sansom discloses the system of claim 1, wherein each of the plurality of content domains is associated with a set of content domain-specific data corresponding to a respective content domain(see par. 0104). 

 As per claim 7 Sansom discloses the system of claim 1, wherein the interface comprises at least one of: a background corresponding to the first content domain; a theme corresponding to the first content domain; and a set of user interface elements corresponding to the first content domain(see par. 0042, 0314) . as per claim 8, Papish discloses the system of claim 1, further comprising: after selecting the first content domain, applying the first content domain to the enhanced content sharing platform(see par. 0029. 0053) as per claim 9, Papish discloses the system of claim 1, wherein the first content domain remains selected when: a user navigates away from the interface specific to the first content domain(see par. 0023, 0031); or the user interacts with an API or service of the enhanced content sharing platform. as per claim 10, Papish discloses the system of claim 1, wherein the first content domain remains selected when: the user navigates away from the enhanced content sharing platform(see par. 0023, 0031; or a current user session is terminated).
  As per claim 12, Frye discloses the method of claim 1, wherein, when the enhanced content sharing platform is accessed during the current user session, the enhanced content sharing platform displays content associated with a recommended content domain (see par. 0037, 0044-0045, where content 410 is presented based on user interaction or based on the selection of one of many prior sessions related to the first domain) as per claim 13, Frye discloses the method of claim 1, wherein the recommended content domain is selected based on at least one of: a user profile, user configuration settings, or user feedback (see par. 0037, 0044-0045, where content 410 is presented based on user interaction or based on the selection of one of many prior sessions related to the first domain). as per claim 14, Sansom discloses the method of claim 1, wherein the plurality of content domains comprises: the first content domain and a second content domain associated with an interface specific to the second content  (see par. 0020 , 0152-0155)
As per claim 15, Papish discloses the method of claim 14, wherein, when second content domain is selected: a second context associated with the second content domain is applied to the enhanced content sharing platform (see par. 0053, 0057); and the interface specific to the second content domain is presented. (see par. 0053, 0057)as per claim 16, Papish discloses the method of claim 14, wherein the interface specific to the first content domain comprises a first theme associated with the first content domain, and the interface specific to the second content domain comprises a second theme associated with the second content domain(see par. 0031, 0042). as per claim 17 Papish discloses the method of claim 1, wherein the first content domain is associated with a first data store and the second content domain is associated with a second data store(see par. 0031). as per claim 18, Sansom discloses the method of claim 1, wherein each of the plurality of content domains is associated with a set of content domain-specific data corresponding to a respective content domain (see par. 0020 , 0152-0155).
As per claim 21 Sansom discloses the system of claim 1, wherein: when a query is performed in the context of the first content domain, a first set of results is provided(see par. 0105-0106; and when the query is performed in the context of the second content domain(see par. 0146, , a second set of results is provided, wherein the first set of results is different from the second set of results(see par. 0074).


As per claim 22, Papish discloses the system of claim 1, wherein the content associated with the previous content domain is selected based, at least in part, on a determination that a user has historically spent the most time in the previous content domain while the user is accessing the enhanced content sharing platform(see par. 0071, where if  a high percentage of a client's previous requests at a particular time of day have been associated with the "News" domain, real-time service processor 418 may determine that new seed information received at that time of day is also likely to be associated with the "News" domain).
 




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456